DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s Communication received 2/28/2022 for application number 16/828,254. 

Claims 1 – 20 are presented for examination.  Claims 1, 14 and 20 are independent claims.

Response to Arguments
Applicant’s prior art arguments to claims 1, 14 and 20 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 14 and 20 and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McClendon et al. (US Patent Number 6,625,619; hereinafter McClendon) “Snapshots from the ASTM website Standards and Publications”, 4 March 2020,  (URL:https://web.archive.org/web/20200304210139/https://www.astm.org/Standard/standards-and-publications.html, hereinafter ASTM).

As to independent claim 1, McClendon teaches a method for graphically displaying and interacting with digital standards, the method comprising:
displaying, on an interactive display, a digital standard interface display for displaying and interacting with information corresponding to at least one digital standard [Col 2, lines 63-67 - The taxonomy may be initially created based by the authority using industry standards accepted in the given assembly industry; Col 3, line 55 – Col 4, line 16 - the link manager compares the item information organized according to the taxonomy from the disparate application to identify matching and mismatching item information. The matching and mismatching item information is then displayed to the end user], wherein the digital standard interface display comprises a plurality of icons that are selectable by a user [Col 12, lines 36-53 - One simple way to promote the use of the taxonomy as a standard is to make the Indexer insert an icon into the web page file with a link that will open the companion (or embedded) XML indexed property data file, using a "reader" that would display it in an easy to read format], wherein the at least one digital standard comprises a digital version of an underlying standard [Col 2, lines 63-67 - The taxonomy may be initially created based by the authority using industry standards accepted in the given assembly industry], the digital version being created by formatting information contained within the underlying standard into a data structure and data model describing relationships of the underlying standard, the data structure and data model being associated with the digital standard interface display [Col 22, lines 35-44 - building product manufacturers and trade associations [403] would use a version of the Indexer to add item names and criteria sets to product information files [110] and for transmission to the Virtual Product Library [115]; Col 2, lines 45 – 62 - The taxonomy uses a common set of terms including element names representing items and item categories and criteria associated with given elements. A common data structure is used to store elements across disparate criteria; this common data structure will include a portion of the structure to store information related to specific criteria associated with a given element. In many embodiments, this portion preferably includes the following fields: criteria name, criteria value, units of measure and method of observation. The taxonomy is typically organized hierarchically; Col 3, lines 1 – 7 - the taxonomy may be further developed through the provision to item manufacturers or brokers or other developers of information related to items in the given assembly industry of an indexing program with a current taxonomy and allowing the development and submission extension of the taxonomy by individual indexers of item information];
the digital standard interface display allowing a user to interact with the digital standard and make use of functionality of the digital standard facilitated through the data structure and data model of the digital standard [Col 3, line 55 – Col 4, line 16 - the link manager compares the item information organized according to the taxonomy from the disparate application to identify matching and mismatching item information. The matching and mismatching item information is then displayed to the end user. In one embodiment, the presentation is via the hierarchical display discussed above. The end user may be afforded an opportunity to resolve mismatching information and provide additional data regarding matching or mismatching items after the information is displayed; in such embodiments, the resolving or additional data may be used to update various data stores associated with the project including a centralized project data store and/or various application specific data stores];
wherein an underlying standard comprises a standard describing attributes of an object and being issued by an entity associated with the underlying standard [Col 8, lines 32-47 - a tag is present that defines the start of a product's property list, with a corresponding tag to end the list. The generic name may simply be one of the properties of the product, just as the brand name is, or it can be a stored in a dedicated field as a predefined attribute of the product itself. In either case, the generic names used will be picked from a specific list of names. In one embodiment of the invention, this taxonomy is incorporated into the IAI Project Model or aecXML, and the list of names is an external "domain" or "library" referenced by them];
wherein a displayed digital standard comprises one or more selectable links within the digital standard that, when selected, display other information of the digital standard [Col 12, lines 36-53 - One simple way to promote the use of the taxonomy as a standard is to make the Indexer insert an icon into the web page file with a link that will open the companion (or embedded) XML indexed property data file, using a "reader" that would display it in an easy to read format];
McClendon does not appear to teach:
wherein at least one of the plurality of icons comprises a standards category icon for displaying information related to digital standards within a category corresponding to the standards category icon;
displaying a digital standard selection field in response to a user selection of one of the standards category icons; and
displaying, responsive to a user providing input to the digital standard selection field, information related to a digital standard identified from the provided input and of the category type corresponding to the selected standards category icon.
However, ASTM teaches in the same field of endeavor:
wherein at least one of the plurality of icons comprises a standards category icon for displaying information related to digital standards within a category corresponding to the standards category icon [ASTM – Standards by Category – URL: https://www.astm.org/Standards/category_index.html];
displaying a digital standard selection field in response to a user selection of one of the standards category icons [ASTM – Standards by Category – URL: https://www.astm.org/Standards/additive-manufacturing-technology-standards.html - Examiner notes that a user can select a designation field listed in the table]; and
displaying, responsive to a user providing input to the digital standard selection field, information related to a digital standard identified from the provided input and of the category type corresponding to the selected standards category icon [ASTM – Standards by Category – URL: https://www.astm.org/Standards/ISOASTM52915.htm - In response to selecting one of designations, further description of the designation is displayed].
It would have been obvious to one of ordinary skill in art, having the teachings of McClendon and ASTM at the time of filing, to modify the electronic taxonomy of construction product information disclosed by McClendon to include the concept of organizing standards by category as illustrated in ASTM websites to get instant access to standards, testing, learning [ASTM website].
One of the ordinary skill in the art wanted to be motivated to include the concept of organizing standards by category as illustrated in ASTM websites to get instant access to standards, testing, learning [ASTM website].

As to independent claims 14 and 20, the claims are substantially similar to claim 1, and is rejected on the same grounds.  Examiner acknowledges that Claim 20 recites a “product…comprising a storage device” which the specification states, “In the context of this document, a storage device is not a signal, and “non-transitory”.”

Claims 4-10, 12-13, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over McClendon in view of ASTM, further in view of Racco (US Patent Application Number 2011/0161182; hereinafter Racco).

As to dependent claim 4, McClendon and ASTM teach the method of claim 1.  
Racco further teaches: wherein the displaying information related to a digital standard comprises displaying a display having a plurality of selectable tabs, each of the selectable tabs corresponding to an aspect of the digital standard [Fig. 8, Para 0127 - Buyers 12 can use the tabs 91 to load different pages that display different search criteria. For example, the first tab "View All Parts & Accessories" 84 displays all categories and sub-categories 80 that when anyone is selected, a search returns a list of all items posted on the intermediary 16 for that sub-category].
It would have been obvious to one of ordinary skill in art, having the teachings of ASTM, McClendon and Racco at the time of filing, to modify the ASTM websites disclosed by ASTM and the electronic taxonomy of construction product information disclosed by McClendon to include the concept of listing items on line taught by Racco to obviate or mitigate the above-mentioned disadvantages listed in para 0003 [Racco, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of listing items on line taught by Racco to obviate or mitigate the above-mentioned disadvantages listed in para 0003 [Racco, Para 0004].

As to dependent claim 5, Racco, McClendon and ASTM teach the method of claim 4.  
Racco further teaches: wherein at least one of the selectable tabs comprises a sections tab; and
displaying, responsive to user selection of the sections tab, information from sections of an underlying standard identified from the provided input [Para 0128 - Other tabs, in this example, such as "Replacement Parts & Accessories" 85, "Performance Parts & Accessories" 86, "Vintage Parts" (not shown), "Racing Parts" (not shown) etc. can perform the same type of search as the "View All Parts & Accessories" 84 tab however, the results return only items that match the specific "attributes" the tab is assigned – Examiner notes any of these tabs can be considered as a sections tab].

As to dependent claim 6, Racco, McClendon and ASTM teach the method of claim 5.  
Racco further teaches: comprising highlighting, within the displayed information from sections of the underlying standard, requirements included within the section [Para 0148 - Using the cursor keys or any other appropriate input or selection mechanism, the user would be able to select an item. For example, FIG. 14 shows a seller typing "Car" and the auto-fill tool 52 automatically highlights "Carburetor" in the "What are you selling" field 194].

As to dependent claim 7, Racco, McClendon and ASTM teach the method of claim 4.  
Racco further teaches: wherein at least one of the selectable tabs comprises a requirements tab; and
displaying, responsive to user selection of the requirements tab, information identifying requirements corresponding to an underlying standard identified from the provided input [Para 0128 - Other tabs, in this example, such as "Replacement Parts & Accessories" 85, "Performance Parts & Accessories" 86, "Vintage Parts" (not shown), "Racing Parts" (not shown) etc. can perform the same type of search as the "View All Parts & Accessories" 84 tab however, the results return only items that match the specific "attributes" the tab is assigned – Examiner notes any of these tabs can be considered as a requirements tab].

As to dependent claim 8, Racco, McClendon and ASTM teach the method of claim 7.  
Racco further teaches: comprising displaying, within the displayed information identifying requirements, a category of each of the requirements [Fig. 9, Para 0129 - The buyers 12 can also use the click boxes 146 with the first click box containing the first tier of categories and when a user selects that category, the next pane displays a more detailed breakdown of it. Users can simply click on the contents in the left pane to get a more detailed list in the right pane].

As to dependent claim 9, Racco, McClendon and ASTM teach the method of claim 4.  
Racco further teaches: wherein the displaying information comprises displaying at least one table within a display corresponding to one of the selectable tabs, wherein the at least one table comprises an aggregation of information from multiple table sources within an underlying standard  [Para 0008 - the method comprising obtaining a first categorization database for the items, the first categorization database comprising an industry standard set of terminology; obtaining a second categorization database generated by an intermediary responsible for listing the items; amalgamating the first and second databases and applying predefined descriptors to the amalgamation to provide a consistent naming convention].

As to dependent claim 10, McClendon and ASTM teach the method of claim 1.  
Racco further teaches: wherein the displaying information comprises displaying at least one alert indicator, wherein user selection of one of the at least one alert indicators sets an alert for the user to be notified of changes to the information associated with the alert indicator  [Para 0128 - Buyers 12 can also post items they are looking for on the "Wanted Board" 89 to allow sellers 14 to view items requested by other users and use the "Parts Alert" tool (not shown) to post a requested item to the items database 22 and notify the buyer that a matching part is available].

As to dependent claim 12, McClendon and ASTM teach the method of claim 1.  
Racco further teaches: wherein the displaying information comprises displaying revision history information corresponding to at least one portion of the displayed information, wherein the revision history information identifies a source of a revision corresponding to the revision history information [Para 0228 - the history tab 305 contains all questions and part requests that the seller 14 chooses to make public, testimonials from other users, as well as listings of the parts the seller 14 indicated as available from the choose parts tab 191, allowing buyers 12 to avoid sending requests for items that the seller 14 isn't selling or that have already been sold. For example, a buyer 12 is going to make a part request for a headlight, but upon looking at the history tab 305 the buyer 12 sees that the item is marked sold. Buyers 12 could browse the parts with an interface similar to the choose parts tree view 275 in the choose parts tab 191].

As to dependent claim 13, McClendon and ASTM teach the method of claim 1.  
Racco further teaches: wherein the digital standard selection field comprises a search field [Fig. 9, Para 0130 - The user may want to use the "What are you looking for" 121 search box]; and
displaying at least one filter field [Para 0130 - After the user selects a descriptor from the auto-fill result 100, they can add more search criteria or execute the search by clicking the search button (not shown)], wherein the at least one filter field allows for filters based upon a set of relational databases associated with the user [Para 0123 - The administrator 34 can setup these relationships to create a more comprehensive and detailed database within the categorization database 20 than ACES 40 originally provided. These relationships can be used to assist in filtering searches by eliminating parts from models for years when they did not exist etc.]; and
wherein the displaying information comprises displaying at least one digital standard corresponding to input provided within the search field and filtered based upon input provided to the at least one filter field [Para 0123 and 0124].

As to dependent claim 16, the claim is substantially similar to claim 5, and is rejected on the same grounds. 

As to dependent claim 17, the claim is substantially similar to claim 7, and is rejected on the same grounds. 

As to dependent claim 18, the claim is substantially similar to claim 10, and is rejected on the same grounds. 

As to dependent claim 19, the claim is substantially similar to claim 11, and is rejected on the same grounds. 

Claims 2 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over McClendon in view of ASTM, further in view of Logoni et al. (US Patent Application Number 2016/0260152; hereinafter Lagoni).

As to dependent claim 2, ASTM and McClendon teach the method of claim 1. 
Lagoni teaches in the same field of endeavor:
wherein at least one of the plurality of icons comprises a substitution icon, wherein user interaction with the substitution icon displays a substitution display [Fig. 7, Para 0076 - FIG. 7 illustrates a representation of an example network page 700 configured to allow a user to shop for replacement parts for a specified model of a product],wherein the substitution display comprises at least one field for input of a digital standard identifier and at least one interactive table for selecting attributes related to the digital standard [Fig. 3, Para 0062 - The model number can be any identification that serves to uniquely determine a particular model of a product, differentiating it from similar models, similar products, products from different manufacturers, and the like; Para 0065 - the compatible OEM parts and generic parts are provided to the user. The replacement parts can be organized to display an OEM part along with each generic part that is interchangeable with that OEM part].
It would have been obvious to one of ordinary skill in art, having the teachings of ASTM, McClendon and Logoni at the time of filing, to modify the ASTM websites disclosed by ASTM and the electronic taxonomy of construction product information disclosed by McClendon to include the concept of a model based replacement part system taught by Lagoni to overcome difficulty in finding compatible replacement parts, or confusing, ambiguous, or misleading information about replacement parts [Lagoni, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of a model based replacement part system taught by Lagoni to overcome difficulty in finding compatible replacement parts, or confusing, ambiguous, or misleading information about replacement parts [Lagoni, Para 0003].

As to dependent claim 15, the claim is substantially similar to claim 2, and is rejected on the same grounds. 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over McClendon in view of ASTM and Logoni, further in view of Westphal (US Patent Application Number 2010/0262514; hereinafter Westphal).

As to dependent claim 3, ASTM, McClendon and Logoni teach the method of claim 2.  
Westphal further teaches: wherein the at least one interactive table provides drag-and-drop functionality for selecting a priority of the selected attributes [Para 0030 - navigating a set of pages by a user making sliding gestures on each page to simulate the turning of pages (in either direction). In such a case, it will be understood that the display device associated with the client device would have touch screen capabilities. In such a system, other elements from a paper catalog can also be presented to a user in the display to thereby aid in navigation (e.g., a means to access a catalog index and/or table of contents which would also include links that can be selected with a finger)].
It would have been obvious to one of ordinary skill in art, having the teachings of ASTM, McClendon, Logoni and Westphal at the time of filing, to modify the ASTM websites disclosed by ASTM and the electronic taxonomy of construction product information disclosed by McClendon and a model based replacement part system taught by Lagoni to include the concept of displaying searching, and interacting with a two dimensional product catalog taught by Westphal to allow users to view, search, and interact with online information, including online product catalogs [Westphal, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of displaying searching, and interacting with a two dimensional product catalog taught by Westphal to allow users to view, search, and interact with online information, including online product catalogs [Westphal, Para 0001].

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over McClendon in view of ASTM, further in view of Weiss et al. (US Patent Application Number 2005/0289158; hereinafter Weiss).

As to dependent claim 11, McClendon and ASTM teach the method of claim 1.  
Weiss further teaches: wherein the displaying information comprises displaying at least one hyperlink for a selectable element within the displayed information; and
displaying, responsive to user selection of the at least one hyperlink, an overlay display displaying the information represented by the selectable element  [Para 0098 - When the matching component is found in the database, the image of the matching component may be displayed on the user's monitor along with the name of the vendor that supplies the part, a link to the vendor's web site, or to a particular page on the vendor's web site on which the matching part may be found, and other information that may be of interest to the user].
It would have been obvious to one of ordinary skill in art, having the teachings of ASTM, McClendon and Weiss at the time of filing, to modify the ASTM websites disclosed by ASTM and the electronic taxonomy of construction product information disclosed by McClendon to include the concept of identifier attributes for product data stored in an electronic database taught by Weiss to overcome challenges of hard coding a product category data structure definition because it limits the usefulness and flexibility of using the product data database in a wide range of applications [Weiss, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of identifier attributes for product data stored in an electronic database taught by Weiss to overcome challenges of hard coding a product category data structure definition because it limits the usefulness and flexibility of using the product data database in a wide range of applications [Weiss, Para 0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franciscus de Heer et al. (US Patent No. 7,949691) – teaches methods and apparatus for capturing, storing, and distributing product data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176